ORDER
WRIT DENIED: The trial court did not err in concluding that relator’s application did not state one of the exclusive grounds for granting post-conviction relief contained in La.C.Cr.P. art. 930.3. The legislature has set forth limited grounds for granting post-conviction relief. Review of a sentence for excessiveness is not provided for by La. C.Cr.P. art. 930.3. Although an excessive sentence may be a violation of the Eighth Amendment of the Constitution of the United States, subsection (1) of art. 930.3 specifically limits review to those instances where “the conviction was obtained in violation of the constitution ...”.
The legislature has provided a means for review of sentences, whether excessive or *297illegal, by appeal. See La.C.Cr.P. art. 881.1 through 882 and art. 912. Relator may seek an out-of-time appeal of his sentence. State v. Counterman, 475 So.2d 336 (La.1985).
Accordingly, we deny relator’s application.